Citation Nr: 9934653	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  97-09 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia




THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, currently evaluated as 
40 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).




ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1989 to 
April 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision by the 
RO that denied claims of entitlement to an increased rating 
for degenerative disc disease of the lumbar spine and 
entitlement to TDIU.


REMAND

The veteran contends that her low back disorder is severe 
enough to warrant a rating higher than 40 percent.  The Board 
finds that the medical evidence of record is inadequate for 
determining whether a rating in excess of 40 percent is 
warranted.  In this case, given the veteran's argument that 
she experiences chronic low back pain, muscle spasms, and 
radiating pain, further evidentiary development is required.  
This is so because the criteria for rating disc disease are, 
at least in part, based on loss of range of motion, and, 
therefore, requires application of 38 C.F.R. §§ 4.40, 4.45 
(1999).  VAOPGCPREC 36-97 (Dec. 12, 1997).  

The significance of VAOPGCPREC 36-97 is that VA has a duty to 
determine whether the joint in question exhibits weakened 
movement, excess fatigability, or incoordination, and whether 
pain could significantly limit functional ability during 
flare-ups or when the joint is used repeatedly over a period 
of time.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.40, 4.45 (1999).  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court) has 
indicated that these determinations should be made by an 
examiner and should be portrayed by the examiner in terms of 
the additional loss in range of motion due to these factors 
(i.e., in addition to any actual loss in range of motion 
noted upon clinical evaluation).  DeLuca, supra.  Presumably, 
in the case of rating disability under Diagnostic Code 5293, 
where the question is whether an increase above 40 percent is 
warranted, an examiner must equate functional losses due to 
pain, etc. to the sort of debility depicted by the criteria 
in Diagnostic Code 5293.  See VAOPGCPREC 36-97.  Such 
evidence has not been previously obtained in the development 
of the veteran's case.  The Board finds that the July 1998 VA 
examination is inadequate for rating purposes because the 
examiner did not undertake such a DeLuca-type assessment.  In 
short, the veteran's current disability picture remains 
unclear regarding the extent to which she experiences 
functional loss beyond that demonstrated by objective 
clinical findings.  

The record also shows that, at a July 1998 VA examination, 
the veteran reported that she had been working as a secretary 
until recently, and had been on sick leave since June 13, 
1998, because of her back problems.  Any supporting 
documentation of her sick leave is not part of the record.  
These documents should be obtained in order to ensure that 
her claim is adjudicated on the basis of a complete 
evidentiary record.

Furthermore, based on the need for further VA examination to 
determine the current severity of the veteran's disc disease, 
and the fact that the veteran has reported being on sick 
leave since June 1998 due to her back problems, the issue of 
TDIU will also be remanded.  Total disability ratings for 
compensation may be assigned, where the schedular rating is 
less than total, when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (1999).

Here, the veteran's current 40 percent rating for her disc 
disease of the lumbar spine does not, alone, satisfy the 
percentage requirements of 38 C.F.R. § 4.16.  The veteran may 
nevertheless be entitled to TDIU on an extraschedular basis 
if it is established that she is unable to secure or follow 
substantially gainful employment as a result of service-
connected disability.  38 C.F.R. § 4.16(b).  Consequently, 
the issue before the Board is whether the veteran's service-
connected disability precludes her from engaging in 
substantially gainful employment (work that is more than 
marginal, which permits the individual to earn a "living 
wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The 
fact that a veteran may be unemployed or has difficulty 
obtaining employment is not determinative.  The ultimate 
question is whether the veteran, because of her service-
connected disability, is incapable of performing the physical 
and mental acts required by employment, not whether she can 
find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  Moreover, an inability to work due to nonservice-
connected disabilities or age may not be considered.  
38 C.F.R. §§ 4.14, 4.19.  In making this determination, VA 
considers such factors as the extent of the service-connected 
disabilities, employment, and educational background.  38 
C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.

The Board finds that further evaluation of the factors 
affecting the veteran's employability is required.  A remand 
is warranted for an examination to account for the current 
level of disability due to the effect of service-connected 
disc disease of the lumbar spine.  38 C.F.R. § 19.9.  If 
feasible, the examiner should distinguish any disabling 
effects due to nonservice-connected disorders.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  Based on correspondence in the claims 
file, it appears that the veteran is 
currently unrepresented in her appeal.  
The RO should inform the veteran of her 
options regarding obtaining 
representation and executing a power of 
attorney if she desires a representative.

2.  The RO should ask the veteran to 
provide information regarding any 
evidence of recent treatment for her 
service-connected low back disorder that 
has not already been made part of the 
record, and should assist her in 
obtaining such evidence following the 
procedures set forth in 38 C.F.R. § 3.159 
(1999).  

3.  The RO should assist the veteran in 
contacting her place of employment and 
obtaining records pertinent to the 
veteran's extended sick leave and/or any 
physician's treatment records associated 
with her extended leave of absence from 
work.  

4.  The RO should then schedule the 
veteran for VA orthopedic and neurologic 
examinations to assess the severity of 
her service-connected low back disorder.  
The claims folder, along with all 
additional evidence obtained pursuant to 
the request above, should be made 
available to the examiner(s) for review.  
The examiner(s) should provide findings 
applicable to the pertinent rating 
criteria (including a discussion of the 
frequency of symptoms compatible with 
sciatic neuropathy, characteristic pain, 
demonstrable muscle spasm, absent ankle 
jerk, or other neurologic findings 
appropriate to the site of the diseased 
disc).  38 C.F.R. § 4.71a, Code 5293 
(1999).  The examiner(s) should conduct 
range of motion studies on the low back.  
The examiner(s) should first record the 
range of motion observed on clinical 
evaluation, in terms of degrees.  If 
there is clinical evidence of pain on 
motion, the examiner(s) should indicate 
the degree of motion at which such pain 
begins.  Then, after reviewing the 
veteran's complaints and medical history, 
the examiner(s) should render an opinion, 
based upon his or her best medical 
judgment, as to the extent to which the 
veteran experiences functional 
impairments such as weakness, excess 
fatigability, incoordination, or pain due 
to repeated use or flare-ups, etc., and 
should equate such problems to disability 
as contemplated by Diagnostic Code 5293.  
In other words, functional losses due to 
pain, etc., may result in disability 
tantamount to that contemplated by the 
criteria for an increased rating under 
Diagnostic Code 5293.  If so, the 
examiner(s) should so state.  The 
examiner(s) should also distinguish any 
disability due to nonservice-connected 
disabilities and provide an opinion as to 
whether the veteran is unemployable due 
solely to the effect of her service-
connected disability.  In doing so, the 
examiner(s) should describe what types of 
employment activities would be limited 
because of the veteran's service-
connected disability and whether 
sedentary employment would be feasible.

5.  The RO should then review the claims.  
If any benefit sought is denied, a 
supplemental statement of the case (SSOC) 
should be issued.  If the veteran does 
not appear for the examination, the SSOC 
should include reference to the 
provisions of 38 C.F.R. § 3.655 (1999).

After the veteran has been given an opportunity to respond to 
the SSOC, the claims folder should be returned to this Board 
for further appellate review.  No action is required of the 
veteran until she receives further notice.  The purpose of 
this remand is to obtain clarifying information and to comply 
with governing adjudicative procedures.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition of the remanded issues.  The appellant has the 
right to submit additional evidence and argument on the 
matters that the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


